
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.23



AGILENT TECHNOLOGIES, INC.
1999 NON-EMPLOYEE DIRECTOR STOCK PLAN

(Amended and Restated Effective November 14, 2007)


PART I.    PLAN ADMINISTRATION AND ELIGIBILITY

        1.    Purpose.    The purpose of this 1999 Non-Employee Director Stock
Plan (the "Plan") of Agilent Technologies, Inc. (the "Company") is to encourage
ownership in the Company by outside directors of the Company (each, a
"Non-Employee Director," or collectively, the "Non-Employee Directors") whose
continued services are considered essential to the Company's continued progress
and thus to provide them with a further incentive to remain as directors of the
Company.

        2.    Administration.    The Board of Directors (the "Board") of the
Company or any committee (the "Committee") of the Board that will satisfy
Rule 16b-3 of the Securities Exchange Act of 1934, as amended (the "Exchange
Act"), and any regulations promulgated thereunder, as from time to time in
effect, including any successor rule ("Rule 16b-3"), shall supervise and
administer the Plan. The Committee shall consist solely of two or more
non-employee directors of the Company, who shall be appointed by the Board. A
member of the Board shall be deemed to be a "non-employee director" only if he
or she satisfies such requirements as the Securities and Exchange Commission may
establish for non-employee directors under Rule 16b-3. Members of the Board
receive no additional compensation for their services in connection with the
administration of the Plan.

        The Board or the Committee may adopt such rules or guidelines, as it
deems appropriate to implement the Plan. The Board or the Committee shall
determine all questions of interpretation of the Plan or of any shares issued
under it and such determination shall be final and binding upon all persons
having an interest in the Plan. Any or all powers and discretion vested in the
Board or the Committee under this Plan may be exercised by any subcommittee so
authorized by the Board or the Committee and satisfying the requirements of
Rule 16b-3.

        3.    Participation in the Plan.    Each member of the Board who is not
an employee of the Company or any of its subsidiaries or affiliates shall be
eligible to receive payment for his or her Annual Retainer (as defined in
Section 12 below) under the Plan.

        4.    Stock Subject to the Plan.    The maximum number of shares of the
Company's $0.01 par value Common Stock ("Common Stock") which may be issued
under the Plan shall be One Million (1,000,000). The limitation on the number of
shares that may be issued under the Plan shall be subject to adjustment as
provided in Section 10 of the Plan.

        If any outstanding option or grant of Common Stock under the Plan for
any reason expires or is terminated without having been vested or exercised in
full, the shares allocable to the unexercised portion of such option or the
grant of Common Stock shall again become available for grant pursuant to the
Plan.

PART II.    TERMS OF THE PLAN

        5.    Term of the Plan.    The Plan shall become effective upon the
earlier to occur of its adoption by the Board or its approval by the
stockholders of the Company as described in Section 15 of the Plan. It shall
continue in effect for a term of ten (10) years unless sooner terminated under
Section 11 of the Plan.

        6.    Time for Granting Options.    No options shall be granted, and no
Deferred Share grant (as provided for in Section 7(c) and 7(d) below) shall be
made, after the date on which this Plan terminates. The applicable terms of this
Plan, and any terms and conditions applicable to the options

1

--------------------------------------------------------------------------------




granted or shares issued prior to such date, shall survive the termination of
the Plan and continue to apply to such options and shares.

        7.    Terms and Conditions.    

                (a)   Compensation.    Except for the Non-Executive Chairman,
each Non-Employee Director's Annual Retainer shall consist of an option to
purchase shares of Common Stock (an "Option Payment") in an amount equivalent to
seventy-five thousand dollars ($75,000.00) and seventy-five thousand dollars
($75,000.00) payable in cash in four (4) quarterly installments (the "Cash
Payment"). The first installment of the Cash Payment shall be payable on the
later of (i) March 1 of each Plan Year (or if March 1 is not a trading day the
next succeeding trading day), or (ii) the first trading day following the annual
stockholders meeting (the "Initial Payment Date"). The subsequent installments
shall be payable on the dates that are three months, six months and nine months
after the Initial Payment Date (or the next succeeding trading day in the event
any such date is not a trading day) (each such subsequent date a "Subsequent
Payment Date" and, together with the Initial Payment Date, each a "Payment
Date"). A trading day shall be a day on which the NYSE is open for trading.

                In addition, Non-Employee Directors who serve as the chairperson
of a Board committee shall be entitled to a "Committee Chair Premium".
Specifically, the chairperson of the Compensation Committee, provided that such
person is not the Non-Executive Chairman, shall, on an annual basis, receive an
additional ten thousand dollars ($10,000.00) in cash. The chairperson of the
Audit and Finance Committee of the Board, provided that such person is not the
Non-Executive Chairman, shall, on an annual basis, receive an additional twenty
thousand dollars ($20,000.00) in cash. The chairperson of anyother Board
committee, provided that such person is not the Non-Executive Chairman, shall,
on an annual basis, receive an additional five thousand dollars ($5,000.00) in
cash.

                The Non-Executive Chairman shall receive an Annual Retainer that
shall consist of an option to purchase shares of Common Stock (an "Option
Payment") in an amount equivalent to seventy-five thousand dollars ($75,000.00)
and two hundred seventy thousand dollars ($270,000.00) in cash. The
Non-Executive Chairman shall not be eligible to receive any Committee Chair
Premiums.

                Each member of the Audit and Finance Committee shall, on an
annual basis, receive an additional ten thousand dollars ($10,000.00) in cash
which shall be made in a lump sum payment as soon as practicable following the
Initial Payment Date with respect to the Plan Year.

        A Non-Employee Director who joins the Board of Directors after the start
of the Plan Year shall have his or her Option Payment and Cash Payment pro-rated
based upon the remaining days in the Plan Year that the director will serve.

                (b)   Option Payment.    Each option granted under this Plan
shall be a non-statutory option and shall be evidenced by a written agreement in
such form as the Board or Committee shall from time to time approve, which
Agreements shall comply with and be subject to the following terms and
conditions and such additional terms and conditions as may be determined by the
Board or Committee:

                        (i)    Date of Payment.    For each Plan Year, an option
constituting the Option Payment shall be granted in the prior Plan Year on the
date that the Company makes its regular annual grant of equity awards to
employees who are officers of the Company within the meaning of Section 16 of
the Exchange Act; provided, that in the case of a Non-Employee Director who
subsequently ceases to be a member of the Board of Directors for any reason on
or prior a Vesting Date as provided in Section 7(v) below, except as provided in
Section 7(vi) below, such option shall be automatically cancelled to the extent
not yet exercisable on the date of such cessation, and the shares that were
subject to the unexercisable portion thereof shall become available for future
grant under the Plan (unless the Plan has terminated).

                        (ii)   Number of Shares Subject to Option.    The number
of shares to be subject to any option granted pursuant to the Plan shall be an
amount necessary to make such option equal in value,

2

--------------------------------------------------------------------------------




using an option valuation model, as determined by the Board or Committee, to
seventy-five thousand dollars ($75,000). The value of the option will be
calculated by assuming that the value of an option to purchase one share of
Common Stock equals the product of (i) the Multiplier, as defined below, and
(ii) the average Fair Market Value of a share of Common Stock for the period
described below.

        The number of shares represented by an option granted pursuant to the
Plan shall be determined by multiplying the number of shares determined in
Section 7(b)(ii) above by a multiplier determined using an option valuation
method (the "Multiplier"). The Board or the Committee shall determine the
Multiplier prior to the option grant made with respect to any succeeding Plan
Year. The number of shares to be subject to the option shall be equal to the
number of shares determined as follows:

$75,000.00                

--------------------------------------------------------------------------------

  =   Number of shares The average Fair Market Value for a period of 20
consecutive trading days ending as soon as practicable prior to the grant date  
x   Multiplier        

                        (iii)  Price of Options.    The exercise price of the
option will be the Fair Market Value of the Common Stock on the date of grant.

                        (iv)  Exercise of Options.    Options may be exercised
in any manner permitted by the external stock option administrator retained by
the Company, and will be subject to such administrator's fees and procedures.

                        (v)   Vesting and Term of Option.    Except as provided
in Section 7(vi) below, the option will vest and become exercisable in four
(4) twenty-five percent (25%) increments (the date as of which an increment
vests a "Vesting Date"). The first Vesting Date shall be the date of the annual
stockholders meeting next following the grant date, and an increment shall vest
as of the first Vesting Date only with respect to Non-Employee Directors who
will continue as members of the Board following the stockholders meeting. The
second, third and fourth Vesting Dates shall be the dates six months, nine
months and one year, respectively, following the grant date. An increment shall
vest and become exercisable on the second, third or fourth Vesting Date only to
the extent the Non-Employee Director continues as a member of the Board on the
Vesting Date. No option shall be exercisable after the expiration of ten
(10) years from the date upon which such option is granted.

                        (vi)  Exercise by Representative Following Death of
Director.    A Non-Employee Director, by written notice to the Company, may
designate one or more persons (and from time to time change such designation)
including his or her legal representative, who, by reason of his or her death,
shall acquire the right to exercise all or a portion of the option. If the
person or persons so designated wish to exercise any portion of the option, they
must do so within the term of the option as provided in Section 7(b)(v). Any
exercise by a representative shall be subject to the provisions of this Plan.

                        (vii) Options Nontransferable.    Unless determined
otherwise by the Board or the Committee, each option granted under the Plan by
its terms shall not be transferable by the optionee otherwise than by will, or
by the laws of descent and distribution, and shall be exercised during the
lifetime of the optionee only by him. No option or interest therein may be
transferred, assigned, pledged or hypothecated by the optionee during his or her
lifetime, whether by operation of law or otherwise, or be made subject to
execution, attachment or similar process.

                (c)   Annual Deferred Share Credit.    For each Plan Year, each
Non-Employee Director shall be credited under the Agilent Technologies, Inc.
2005 Non-Employee Director Deferred Compensation Plan (the "Deferred
Compensation Plan"), as of the later of (i) March 1 of each Plan Year (or if
March 1 is not a trading day the next succeeding trading day), or (ii) the first
trading day following the annual stockholders meeting, with a deemed investment
in shares of Common Stock ("Shares"), as that

3

--------------------------------------------------------------------------------




term is defined under the Deferred Compensation Plan), with a Fair Market Value
of seventy-five thousand dollars ($75,000), determined as provided below. The
Shares shall vest in four (4) twenty-five percent (25%) increments each three
(3) months from the date of credit, provided the Non-Employee Director continues
in Board service on the vesting date. Shares credited under this Section 7(c)
shall be issued from this Plan.

        The number of Shares subject to an Annual Deferred Share Credit shall be
equal to the number of shares determined as follows:

$75,000.00        

--------------------------------------------------------------------------------

The average Fair Market Value for a period of 20 consecutive trading days ending
as soon as practicable prior to the grant date.   =   Number of shares

                (d)   Deferred Share Credit for New Directors.    Effective as
of November 1, 2005, each newly appointed Non-Employee Director shall be
credited under the Deferred Compensation Plan, as of the date service commences
as a Non-Employee Director, with Shares (as that term is defined under the
Deferred Compensation Plan) with a Fair Market Value of one hundred thirty
thousand dollars ($130,000.00), determined as provided below. The Shares shall
vest in four (4) twenty-five percent (25%) increments each three (3) months from
the date of credit, provided the Non-Employee Director continues in Board
service on the vesting date. Unless you further defer your Shares, the payout of
your Deferred Shares will be made in a lump sum after the third anniversary of
their grant date. Shares credited under this Section 7(d) shall be issued from
this Plan.

        The number of Shares subject to a grant under this Section 7(d) shall be
equal to the number of shares determined as follows:

$130,000.00        

--------------------------------------------------------------------------------

The average Fair Market Value for a period of 20 consecutive trading days ending
as soon as practicable prior to the grant date   =   Number of shares

                (e)   Cash Payment and Committee Chair Premiums.    Except to
the extent a Non-Employee Director has properly elected to defer all or part of
the cash component of his or her Annual Retainer or Committee Chair Premium
under a deferred compensation plan sponsored by the Company, all Cash Payments
shall be made in four (4) quarterly installments as soon as practical following
the Payment Dates (provided the Non-Employee Director continues as a Board
member on such Payment Date). Notwithstanding the foregoing, Committee Chair
Premiums and the annual fee to members of the Audit and Finance Committee shall
be made in a lump sum payment as soon as practicable following the Initial
Payment Date with respect to the Plan Year.

                (f)    Special Compensation.    The Board or the Committee may,
from time to time, deem it appropriate and may provide certain Non-Employee
Directors with additional compensation ("Special Compensation") under this Plan.
Such Special Compensation shall be in the form of a grant of Common Stock or
stock options subject to terms, conditions and restrictions established by the
Board or Committee at the time of the grant.

                (g)   Form of Issuance of Shares.    Any shares issued under the
Plan shall be in either book entry form or in certificate form pursuant to the
instructions given by the Non-Employee Director to the Company's transfer agent.

                (h)   Transferability.    In the event of a Non-Employee
Director's death, all of such person's rights to receive any accrued but unpaid
Option Payment and/or Special Compensation will transfer to the maximum extent
permitted by law to such person's beneficiary. Each Non-Employee Director may
name, from time to time, any beneficiary or beneficiaries (which may be named
contingently or successively) as his or her beneficiary for purposes of this
Plan. Each designation shall be on a form

4

--------------------------------------------------------------------------------




prescribed by the Committee, will be effective only when delivered to the
Company and when effective will revoke all prior designations by the
Non-Employee Director. If a Non-Employee Director dies with no such beneficiary
designation in effect, such person's beneficiary shall be his or her estate and
such person's payments will be transferable by will or pursuant to laws of
descent and distribution applicable to such person.

PART III.    GENERAL PROVISIONS

        8.    Assignments.    The rights and benefits under this Plan may not be
assigned except for the designation of a beneficiary as provided in Section 7.

        9.    Limitation of Rights.    

                (a)   No Right to Continue as a Director.    Neither the Plan,
nor the issuance of shares of Common Stock, nor the grant of special
Compensation, nor any other action taken pursuant to the Plan, shall constitute
or be evidence of any agreement or understanding, express or implied, that the
Company will retain a director for any period of time, or at any particular rate
of compensation.

                (b)   No Stockholders' Rights for Options.    An optionee shall
have no rights as a stockholder with respect to the shares covered by his or her
options until the date of the issuance to him of a stock certificate therefor or
the making of a book entry with the Company's transfer agent, and no adjustment
will be made for dividends or other rights for which the record date is prior to
the date such certificate is issued.

        10.    Adjustments in Present Stock.    In the event of any merger,
consolidation, reorganization, recapitalization, stock dividend, stock split, or
other change in the corporate structure or capitalization affecting the
Company's present Common Stock, at the time of such event the Board or the
Committee shall make appropriate adjustments to the number (including the
aggregate numbers specified in Section 4) and kind of shares to be issued under
the Plan and the price of any Stock Option.

        11.    Amendment and Termination of the Plan.    

                (a)   Amendment and Termination.    The Board may at any time
amend, alter, suspend, or discontinue the Plan, but no amendment, alteration,
suspension, or discontinuation shall be made which would impair the awards
granted to any Non-Employee Director theretofore made, without his or her
consent. In addition, to the extent necessary and desirable to comply with any
applicable law, regulation or stock exchange rule, the Company shall obtain
stockholder approval of any Plan amendment in such a manner and to such a degree
as required.

                (b)   Effect of Amendment or Termination.    Any such amendment
or termination of the Plan shall not affect any Stock Option already granted and
such Stock Options shall remain in full force and effect as if this Plan had not
been amended or terminated.

        12.    Definitions.    

        "Annual Retainer" shall mean the amount to which a Non-Employee Director
will be entitled to receive for serving as a director in a relevant Plan Year,
but shall not include reimbursement for expenses, fees associated with service
on any committee of the Board or fees with respect to any other services to be
provided to the Company.

        "Fair Market Value" shall mean, as of any date, the quoted closing sales
price for such Common Stock as of such date (or if no sales were reported on
such date, the closing price on the last preceding day a sale was made) as
quoted on the stock exchange or a national market system, with the highest
trading volume, as reported in such source as the Company shall determine.

        "Non-Executive Chairman" shall mean the Non-Employee Director who is
appointed to serve as the Chairman of the Board.

5

--------------------------------------------------------------------------------




        "Plan Year" shall mean the year beginning March 1 and ending
February 28, or February 29, as the case may be.

        13.    Notice.    Any written notice to the Company required by any of
the provisions of this Plan shall be addressed to the Secretary of the Company
and shall become effective when it is received.

        14.    Governing Law.    This Plan and all determinations made and
actions taken pursuant hereto shall be governed by the law of the State of
Delaware and construed accordingly.

        15.    Stockholder Approval.    The Plan shall be subject to approval by
the stockholders of the Company within twelve (12) months after the date the
Plan is adopted. Such stockholder approval shall be obtained in the degree and
manner required under applicable state and federal law and any stock exchange
rules.

        16.    Annual Maximum Shares.    Subject to adjustments as provided in
Section 10 of the Plan, the maximum number of shares that can be granted to each
Non-Employee Director under the Plan is 150,000 shares per year.

6

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.23



AGILENT TECHNOLOGIES, INC. 1999 NON-EMPLOYEE DIRECTOR STOCK PLAN (Amended and
Restated Effective November 14, 2007)
